Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Closest prior art EP 2995496 A1 teaches “A charging apparatus is provided. The charging apparatus includes a plug supplying electrical energy to an electric vehicle (EV) through a plurality of plug pins; a plurality of temperature sensors disposed in the plug and measuring the temperatures of the plurality of plug pins; and a control unit determining the presence or absence of the overheating of the plug based on the temperatures measured from the plurality of temperature sensors”.
Additionally, WO 2020/093397 A1 teaches “A basic insulating plug and an electric system. The basic insulating plug (100) comprises an insulating housing (102), a first conductor (106), a first RFID tag and insulating filler (110). The first conductor (106) comprises a first end arranged in the insulating housing (102). The first RFID tag is located at an end surface of the first end or on a lateral side of the first conductor (106). The first RFID comprises a temperature sensor (114) configured to measure a temperature of the first conductor (106), an integrated circuit coupled to the temperature sensor (114) and configured to receive a signal indicative of the temperature from the temperature sensor(114), and an antenna(112) coupled to the IC and configured to transmit temperature data based on the signal and receive electric power for powering the RFID tag. The insulating filler (110) is adapted to fix the first RFID to the first conductor (106) by filling a void between the first conductor (106) and an internal surface of the insulating housing (102)”.  
Finally, Publication No. 2018/0050599 A1 teaches “A charging device is provided for charging an electric or hybrid vehicle from an AC power supply system. The charging device includes a supply system plug, in which charging device the supply system plug has a contact pin which is composed substantially of a first material. The charging device includes a temperature monitor. The temperature monitor has two sensor sections which are each composed substantially of a second material and which are each connected to the contact pin so that a temperature gradient within the contact pin can be detected by the temperature monitor in accordance with the principle of thermoelectric potential difference between the first material and the second material”.
However, the cited prior arts do not teach a terminal for a charging inlet assembly as claimed in the independent claims 1, 17 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683